*497In an action to recover damages for personal injuries, etc., the plaintiffs appeal from an order of the Supreme Court, Suffolk County (Pitts, J.), entered September 5, 2002, which granted the defendant’s motion for summary judgment dismissing the complaint.
Ordered that the order is affirmed, with costs.
The plaintiff Gloria Kremer allegedly sustained injuries when she tripped and fell in a shopping center owned by the defendant. Contrary to the plaintiffs’ contention, the Supreme Court properly granted the defendant’s motion for summary judgment. In support of its motion, the defendant established, prima facie, that the alleged defect which caused the injured plaintiff to trip and fall was too trivial, as a matter of law, to be actionable (see Trincere v County of Suffolk, 90 NY2d 976 [1997]; Pennella v 277 Bronx Riv. Rd. Owners, 309 AD2d 793 [ 2003]; Tallis v Fleet Bank, 306 AD2d 400 [2003]). In opposition to the motion, the plaintiffs failed to raise a triable issue of fact as to whether the alleged defect constituted a trap, or nuisance (see Tallis v Fleet Bank, supra; Torres v City of New York, 300 AD2d 391 [2002]). Florio, J.P., Friedmann, Townes and Cozier, JJ., concur.